Citation Nr: 1105845	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2004 rating decision in which the RO in Cleveland, Ohio, 
inter alia, denied service connection for a left hand injury and 
for  PTSD.  In September 2004, the Veteran filed a notice of 
disagreement (NOD).  

A statement of the case (SOC) pertaining to the issue of service 
connection for a left hand injury was issued in March 2006, and 
the Veteran filed a substantive appeal with respect to this issue 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
May 2006.

In March 2006, the RO issued a rating decision granting service 
connection and assigning an initial 50 percent rating for PTSD, 
effective November 14, 2003.  In May 2006, the Veteran filed a 
NOD with respect to the rating assigned.  In June 2007, the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) on the matter of a higher rating 
for PTSD.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Los Angeles, 
California, which has certified the appeal to the Board.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.  
During the hearing, the Veteran submitted a signed statement 
indicating that he wished to withdraw from appeal the claim for a 
higher rating for PTSD.
A few days after the hearing, the Veteran's representative 
submitted additional medical evidence, along with a signed waiver 
of initial RO consideration of the additionally-received 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board also notes that the Veteran was previously represented 
by AMVETS. In an August 2010 VA Form 21-22 (Appointment of 
Individual as Claimant's Representative), the Veteran appointed 
Disabled American Veterans as his representative.  The Board 
recognizes this change in representation.

The claim for a higher initial rating for PTSD is addressed 
below.  The claim for service connection for a left hand 
disability is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the appellant 
when further action, on his part, is required.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appeal the claim for an initial 
rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an 
initial rating in excess of 50 percent for PTSD are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).

As indicated, during his Board hearing, he Veteran submitted a 
statement that he wished to withdraw from appeal the claim for a 
rating in excess of 50 percent for PTSD.  Thus, no allegations of 
errors of fact or law remain for appellate consideration with 
respect to this matter.  Accordingly, the Board does not have 
jurisdiction to review this matter on appeal and it must be 
dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 50 
percent for PTSD is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim for service connection for a left 
hand disability is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran service treatment records reveal that he lacerated 
the surface of the middle finger of his left hand in December 
1964.  He received sutures, but swelling and pain persisted.  A 
report of the injury notes that there was yellowish pus exuding 
from the wound and generalized swelling of the dorsum of the 
hand. There was also tenderness over the tendon to the middle of 
the finger.  Tenosynvitis of the left hand middle finger was 
indicated.  He was discharged after 3 days of treatment.  There 
were no further reports of treatment during service, and the 
Veteran's August 1967 discharge examination notes no 
abnormalities with respect to this disability.

With respect to post-service medical records, VA outpatient 
treatment records from February 2003 note pain and the left hand 
and wrist, especially with flexion of the wrist.  Imagining of 
the left hand revealed slightly increasing sclerosis of the 
proximal scaphoid.  In April 2007, the Veteran again complained 
of left hand pain.  A report from December 2007 notes that the 
Veteran complained of left hand first digit pain, though this was 
attributed to a history of injury one week prior.  In July 2008, 
the Veteran reported numbness in the second, third and fourth 
digits of the left hand of recent onset.  He was diagnosed with 
left carpal tunnel syndrome and carpal tunnel release surgery was 
subsequently performed.  After surgery, the Veteran continued to 
report pain and inability to flex the left middle finger.  In May 
2009, chronic tenosynvitis of the left middle finger was 
indicated.  These reports also note that during occupational 
therapy treatment, the Veteran reported a history of injury to 
the finger forty years ago.

During his September 2010 Board hearing, the Veteran reported 
that his left hand has become increasingly more painful since the 
initial in-service injury.  He reported symptoms of his hand 
locking in place and loss of grip-mainly involving the same 
middle finger initially injury during service.  The Veteran 
further indicated that these symptoms began well before the 
diagnosed carpal tunnel syndrome and subsequent surgery, and that 
the problems with his left middle finger have persisted despite 
surgery.

The Veteran's assertions of a chronic left hand disability since 
the initial in-service injury and the current diagnoses of carpal 
tunnel syndrome and left middle finger tenosynvitis, taken 
together with December 1964 injury report, suggests that Veteran 
may have a current left hand disability related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between a current left hand 
disability, and service.  Under these circumstances, the Board 
finds that a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for left hand 
disability  (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the  
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all pertinent evidence.

The claims file  reflects that there are outstanding VA medical 
records which may be pertinent to the claims remaining on appeal. 
In this regard, it appears that the Veteran receives treatment at 
VA Medical Center (VAMC) in Loma Linda. While the claims file 
currently includes outpatient treatment records from Loma Linda 
VAMC dated through August 2010, more recent records of VA 
treatment may be available.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-named facility evaluation and/or treatment 
records dated  since August 2010, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with the VCAA and its implementing regulations.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Loma 
Linda VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran, since August 2010.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for a left hand disability.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly indicate 
whether the Veteran has any current left 
hand disability.  If so,  the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise  medically 
related to service-in  particular, to the 
December 1964 left middle finger injury.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a left hand 
disability on appeal in light of all 
pertinent evidence and legal authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


